DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In the instant case, the phrase “is provided” is redundant.
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,853,174 to Sato.
Sato teaches:
(claim 1)	An image forming apparatus comprising: 
a main casing (2) having a first opening (11), the main casing comprising: 
a first side wall (14) having a second opening (16); 
a second side wall (i.e. back wall, FIG.1) spaced apart from the first wall in a predetermined direction; and 
a top cover (7) movable between an open position, in which the top cover opens the first opening, and a closure position, in which the top cover closes the first opening (FIGs. 4A & 4B); 
a process cartridge detachably attachable to the main casing through the first opening, the process cartridge comprising a photosensitive drum and a developing roller; 
an LED array attached to the top cover (scanning units are well known to comprise an LED array); and 
a toner cartridge (8) detachably attachable to the main casing through the second opening,
wherein the main casing comprises: a main supplier tube (204) configured to transfer toner from the toner cartridge to the developing roller; and 
wherein the process cartridge (from above) and toner cartridge (from the front) are detachably attachable to the main casing in directions orthogonal to each other.
(claim 2)	The image forming apparatus according to claim 1, wherein the main supplier tube has: a receiving opening (33) for receiving toner from the toner cartridge while the toner cartridge is attached to the main casing; and a supplying opening (77) for supplying toner to the process cartridge while the process cartridge is attached to the main casing.
(claim 3)	The image forming apparatus according to claim 2, wherein the main supplier tube comprises an auger (102) configured to convey toner from the receiving opening to the supplying opening (e.g. FIG.15).
(claim 4)	The image forming apparatus according to claim 2, wherein the main supplier tube further comprises: a receiving shutter (37) being movable between a closure position, in which the receiving shutter closes the receiving opening, and an open position, in which the receiving shutter does not close the receiving opening; and wherein the receiving shutter is at the open position while the toner cartridge is attached to the main casing, and the receiving shutter is at the closure position while the toner cartridge is not attached to the main casing.
(claim 5)	The image forming apparatus according to claim 2, wherein the main supplier tube further comprises: a supplying shutter (71) being movable between a closure position, in which the supplying shutter closes the supplying opening, and an open position, in which the supplying shutter does not close the second supplying opening; and wherein the supplying shutter is at the open position while the process cartridge is attached to the main casing, and the supplying shutter is at the closure position while the process cartridge is not attached to the main casing.
(claim 6)	The image forming apparatus according to claim 1, wherein the main casing comprises a main waste toner tube (formed by at least 20+37+71) configured to transfer waste toner from the process cartridge to the toner cartridge.
(claim 7)	The image forming apparatus according to claim 6, wherein the main waste toner tube has: a supplying opening (42) for supplying waste toner to the toner cartridge while the toner cartridge is attached to the main casing; and a receiving opening (34) for receiving waste toner from the process cartridge while the process cartridge is attached to the main casing.
(claim 8)	The image forming apparatus according to claim 1, wherein the main casing comprises a side cover (17) movable between an open position, in which the side cover opens the second opening, and a closure position, in which the side cover closes the second opening (FIG.3).
(claim 9)	The image forming apparatus according to claim 1, wherein the process cartridge further comprises: a toner conveyor tube (121) configured to convey toner from the main supplier tube and having a third opening (171); and a shutter (177) movable between a closure position, in which the shutter closes the third opening, and an open position, in which the shutter opens the third opening.
(claim 10)	The image forming apparatus according to claim 1, wherein the toner cartridge comprises: a supplying tube (90) configured to supply toner to the main supplier tube and having a third opening; and a shutter (91) movable between a closure position, in which the shutter closes the third opening, and an open position, in which the shutter opens the third opening.
(claim 11)	The image forming apparatus according to claim 6, wherein the process cartridge further comprises: a waste toner conveyer tube (121) configured to convey waste toner to the main waste toner tube and having a third opening (174); and a shutter (177) movable between a closure position, in which the shutter closes the third opening, and an open position, in which the shutter opens the third opening.
(claim 12)	The image forming apparatus according to claim 6, wherein the toner cartridge comprises: an insertion portion (90) configured to insert the main waste toner tube and having a third opening (112); and a shutter movable (91) with respect to the insertion portion between a closure position, in which the shutter closes the third opening, and an open position, in which the shutter opens the third opening (FIG.15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852